Citation Nr: 1441915	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran was afforded a Board hearing, held by the undersigned, in July 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to the Veteran's period of active service.

2.  Tinnitus is related to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or the result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Tinnitus was incurred in or the result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran claimed that his current diagnoses of bilateral hearing loss and tinnitus were incurred during his period of military service.  He testified that constant, in-service exposure to generators without ear protection, as well as field artillery duty and target practice, led to the incurrence of these disorders during active duty.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155 , indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).
Turning to the question of in-service disease or injury, the Board notes that there are no records of any chronic audiological disorder during his period of active duty.  His separation examination of March 1976 is silent as to a diagnosis of hearing loss or tinnitus. 

Post-service, the Veteran was afforded a VA examination in conjunction with his claims in December 2009.  While hearing loss per VA regulations and tinnitus were diagnosed, the examiner ultimately provided a negative etiological opinion.  It was noted that the lack of in-service audiometric complaints, in addition to hearing sensitivity within normal limits on separation and significant post-service noise exposure, made it less likely than not that hearing loss and/or tinnitus was related to in-service acoustic trauma.  

Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as decreased hearing acuity and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  Although his service treatment records do not demonstrate an in-service diagnosis for either disorder, in Hensley, the Court noted that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current hearing loss and tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.  Moreover, in Hensley, service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service when there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

While VA could undertake additional development to clarify the etiology of the Veteran's reported disorders, based on the Veteran's competent testimony, the inherently-subjective nature of audiological symptomatology, and his purported exposure to acoustic trauma in service which is consistent with his MOS (Command Center Specialist), the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board concludes that grants of service connection for bilateral hearing loss and tinnitus are warranted. 

ORDER

Entitlement to service connection for hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In this case, the Veteran claimed that an in-service air gun inoculation was the source of his current diagnosis of hepatitis C.  He went on to state that he had no tattoos and never used intravenous (IV) drugs. See Transcript, p. 6.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).  In this case, however, the Veteran has repeatedly denied such activity.

A private medical report, authored in April 2004, again noted no history of IV drug use or tattoos.  The Veteran also denied a history of blood transfusions or homosexual contacts.  The Veteran did state that he used drugs in the 1970's, including hallucinogens and speed (oral agents).  No cocaine use was reported.  While he also reported being bitten by a hospital patient in 1995, he argued in his April 2010 notice of disagreement that the individual was tested for various diseases and none were found.  The April 2004 provider indicated that the record was silent for obvious exposure, and posited that the disease's origin may date back to the early 1970's when the Veteran was using drugs on a regular basis.  However, no clear opinion was provided, and the supposition that drugs were the causative factor was, at best, equivocal.

In support of his claim, the Veteran submitted treatise evidence which noted the possibility of contamination between injections with multiple-use, nozzle-free injectors.  Further, in a February 2009 private report, the Veteran noted that he had received an air gun vaccination while in Vietnam.  The Board takes that to mean during his period of active service in the Vietnam Era, as the Veteran testified that he never served in the Republic of Vietnam.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, his claim for service connection for hepatitis C must be remanded for a VA examination so as to determine whether his current diagnosis was incurred in, or is otherwise etiologically-related to, his military career.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The examiner should interview the Veteran in order to ascertain which risk factors, if any, pre-dated his entry into service, those that occurred during service, and those that occurred post-service.  After a review of the claims folder, to include the Veteran's statements in support of his claim, the examiner should address the following:

Whether it is at least as likely as not (50% or greater chance) that the Veteran's currently-diagnosed hepatitis C is related to his period of active service, to include air gun inoculation(s).  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  
If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


